ON MOTION TO QUASH
PER CURIAM.
The appellee has filed a motion to quash the appeal herein on the grounds that it is frivolous. Appellant has filed a response in opposition to said motion to quash.
This appeal is from an order entered below denying appellant’s petition for a writ of habeas corpus for the reason that same is without merit. By his petition, appellant, who is serving a ten year sentence imposed upon a plea of guilty to the charge of forgery, sought a ruling from the court below that being confined in punitive segregation together with the consequential limitations upon his movements — being limited to a three-minute shower on alternate days, not receiving any sunlight, limited reading material, limited medical and dental care, and the imposition of mental duress because of the foregoing conditions as a result of which appellant has slashed his wrist in order to gain release — all constitute cruel and unusual punishment in violation of constitutional provisions, both state and federal.
We know of no reason why such custodial treatment is violative of the constitution when same is imposed because of a prisoner’s violation of prison rules. In his petition, appellant admitted that he was confined in the manner complained of because he had in his possession a hypodermic syringe and needle without authorization.
The appellee’s motion to quash on grounds of frivolity is well founded. There is no merit to this appeal. Nor was there merit in the petition filed in the lower court.
Dismissed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.